           Case 3:15-cv-05346-BJR Document 396 Filed 10/29/18 Page 1 of 5




 1                                                        Honorable Barbara J. Rothstein

 2
 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                  WESTERN DISRICT OF WASHINGTON AT TACOMA
 8   FREDERICK and ANNALE SA THOMAS;
     and JO-HANNA READ, as Guardian ad
 9                                                            Nos. 3:15-cv-05346-BJR
     Litem of E.T., a minor,
                                                                   3: 16-cv-0539 2
10                         Plaintiffs,                        CONSOLIDATED CASES
11   V.

12   JASON CANNON; BRIAN MARKERT;                         FULL SATISFACTION OF
     RYAN MICENKO; MICHAEL WILEY;                             JUDGMENTS
13
     MICHAELZARO; CITY OF FIFE; CITY
14   OF LAKEWOOD; and PIERCE COUNTY
     METRO. SWAT TEAM,
15
                           Defendants.
16

17   FREDERICK and ANNALE SA THOMAS,
     as Co-Administrators of the Estate of
18   Leonard Thomas, and its statutory
     beneficiaries,
19                      Plaintiffs,

20   V.

21   BRIAN MARKERT; MICHAEL WILEY;
     NATHAN VANCE; MICHAEL ZARO;
22   SCOTT GREEN; JEFF RACKLEY; CITY
     OF FIFE; CITY OF LAKEWOOD; PIERCE
23   COUNTY METRO SWAT TEAM; and
     JOHN DOES 1 through 10,
24

25

     FULL SATISFACTION OF JUDGMENTS                                    SMITH GOODFRIEND, P.S.
     USDC WD WA NOS. 3:15-cv-05346-BJR and 3:16-cv-05392--1                1619 8TH AVENUE NORTH
                                                                         SEATTLE, WASHINGTON 98109
                                                                    (206) 624-0974 FAX (206) 624-0809
         Case 3:15-cv-05346-BJR Document 396 Filed 10/29/18 Page 2 of 5




 1         Fredrick and Annalesa Thomas, individually, and as co-administrators of the

 2   Estate of Leonard H. Thomas, and its statutory beneficiaries, and J 0- Hanna Read, as

 3   Guardian ad Litem of E.T., a minor, plaintiffs and judgment creditors in this action,

 4   through their undersigned attorneys of record, hereby acknowledge full satisfaction

 5   of the judgments entered in this action against Michael Zaro, Michael Wiley, Brian

 6   Markert, the City of Lakewood, and the City of Fife, defendants and judgment

 7   debtors, in full, together with interest, attorney fees and expenses, through an agreed

 8   disposition of up-front cash and future periodic payments. Said judgments were

 9   entered in the U.S. District Court for the Western District of Washington under the

10   above-referenced cause number on July 18, 2017 (Dkt. 241), amended on January 12,

11   2018 (Dkt. 333), and revised on February 7, 2018 (Dkt. 356). The undersigned

12   plaintiffs and judgment creditors also hereby acknowledge satisfaction in full of the

13   district court's orders granting attorney fees, costs and expenses, both entered on

14   March 28, 2018 (Dkts. 374 and 375).

15         DATED this ~ day of Octob~~1
16
17

18
                                       Attorney of Record for Plaintiff and Judgment
19                                     Creditors Frederick and Annalesa Thomas, and Jo-
                                       Hanna Read, as Guardian ad'Litem ofE.T.
20

21
                                        By:-+____~----~~__----__+-------
22                                        J
23
24

25

     FULL SATISFACTION OF JUDGMENTS                                  SMITH GOODFRIEND, P.S.
     USDC WD WANOS. 3: 15-cv-05346-BJR and 3=16-cv-05392--2              16198'" AVENUE NORTH
                                                                       SEATTLE, WASHINGTON 98109
                                                                  (206) 624-0974 FAX (206) 624-0809
           Case 3:15-cv-05346-BJR Document 396 Filed 10/29/18 Page 3 of 5




 1
     STATE OF WASHINGTON               )
 2                                     ) ss.
     COUNTY OF KING                    )
 3

 4          On this 2 q~ day of October, 2018, before me, the undersigned, a Notary
     Public in and for the State of Washington, duly commissioned and sworn, personally
     appeared Timothy K. Ford, to me known to be, or having shown satisfactory
 5   eVIdence of being, the individual described in and who executed the foregoing
     instrument, to wit, the Full Satisfaction of Judgments in U.S. District Court for the
 6   Western District of Washington Cause Nos. 3:15-cv-05346-BJR and 3:16-cv-05392,
     and acknowledged to me that he signed and sealed the said instrument as his act and
 7   deed for the uses and purposes therein mentioned.
 8

 9

10           WITNESS my hand and official seal hereto affixed the day and year in this
     certificate above written.
11

12                                             NOTARY PUBLIC in and for the State of
                                               Washington, residing at o.u ~e,/S-
13                                             My appointment expires I 2../ () l I "Ul L             4-
                                               Printed Name: L. """' G- N\, -J"'"h i c...I\
14

15

16

17

18

19

20
21

22

23
24

25

     FULL SATISFACTION OF JUDGMENTS                                  SMITH GOODFRIEND, P.S.
     USDC WD WA NOS. 3:15-cv-05346-BJR and 3:16-cv-05392--3              1619 8TH AVENUE NORTH
                                                                       SEATILE, WASHINGTON 98109
                                                                  (206) 624·0974 FAX (206) 624-0809
           Case 3:15-cv-05346-BJR Document 396 Filed 10/29/18 Page 4 of 5




 1
     STATE OF WASHINGTON                        )
 2                                              ) ss.
 3   COUNTY OF KING                             )

 4          On this {)~ day of October, 2018, before me, the undersigned, a Notary
     Public in and for the State of Washington, duly commissioned and sworn, personally
     appeared John R. Connelly, Jr., to me known to be, or having shown satisfactory
 5   evidence of being, the individual described in and who executed the foregoing
     instrument, to wit, the Full Satisfaction of Judgments in U.S. District Court for the
 6   Western District of Washington Cause Nos. 3:15-cv-05346-BJR and 3:16-cv-05392,
     and acknowledged to me that he signed and sealed the said instrument as his act and
 7   deed for the uses and purposes therein mentioned.
 8           WITNESS my hand and official se~ahere 0 affixed the day and year in this
     certificate above written.
 9

10                    """'\
                   -~~,,\E t:- ,,_
              .,~\V """\\~ &.~
            ,::  : __-'cPtI>MISSt~ ~ ~II"               NOTARY PUBLIC in and for the State of
11
            f f ~O~ i\ 1) \                             Washing~on, residing at -T";~"--:-;~:------I
12
             (I)
            ~ ~ S ,¢u,
            ~'t~\oO" 'SLIC
                                .,'J-
                               .!
                                 J~ J.
                                   !
                                                        My appomtment e
                                                        Printed Name:'---;l'--'-'=-........."-...300001"-!..!........,,,,::1----1
                Q \?S _ 1 9 __-~  ::
13            #t 'X' ~,,'..,,~" ....~ o~.:
                   tttl ~SHING\ ,.....:"
                       l\\\.\.\.\.\.~........
14

15

16

17

18

19

20
21

22
23
24

25

     FULL SATISFACTION OF JUDGMENTS                                                     SMITH GOODFRIEND, P.S.
     USDC WD WA NOS. 3:15-cv-05346- BJR and 3:16-CV-05392--4                                1619 8TH AVENUE NORTH
                                                                                          SEATILE, WASHINGTON 98109
                                                                                     (206) 624-0974 FAX (206) 624-0809
Case 3:15-cv-05346-BJR Document 396 Filed 10/29/18 Page 5 of 5
